Opinion issued August 9, 2012




                                               In The
                                      Court of Appeals
                                              For The
                                 First District of Texas

                                      NO. 01-12-00570-CV
                                            ____________

                            ZACHARIAH DORSETT, Appellant

                                                  V.

                    ARCHSTONE MEMORIAL HEIGHTS, Appellee


                    On Appeal from County Civil Court at Law No. 1
                                 Harris County, Texas
                            Trial Court Cause No. 974185


                                 MEMORANDUM OPINION

         This is an attempted appeal from an October 29, 2010 order sustaining a

contest to appellant’s affidavit of indigence for appellate costs.1 Generally, appeals

may be taken only from final judgments. Lehmann v. Har-Con Corp., 39 S.W.3d
1
         Appellant filed a challenge to the trial court’s order in this Court on November 12, 2010.
191, 195 (Tex. 2001).      Appellant has not appealed a final judgment in the

underlying trial court cause. We may review a challenge to an order sustaining a

contest to an affidavit of indigence only when it is made as part of a pending appeal

from a final judgment or other appealable order. See TEX. R. APP. P. 20.1; In re

Arroyo, 988 S.W.2d 737, 738-39 (Tex. 1998).

      On June 22, 2012, the Court notified the parties of its intent to dismiss the

appeal for want of jurisdiction unless appellant filed a response demonstrating this

court’s jurisdiction on or before July 2, 2012.      See TEX. R. APP. P. 42.3(a).

Appellant has not filed a response.

      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R.

APP. P. 42.3(a), 43.2(f). We dismiss any other pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Higley, Sharp, and Huddle.




                                         2